Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 9/3/21.
Claims 1-2, 7-10, 16-17, 21-27 and 30-32.

Response to Arguments
Rejection of Claims 1-2, 6-8, 10-11, 15-17, 21-22, 25 and 27-29
[0005] The corresponding stability index of Dattatri includes at least information from an device’s installation log. That installation log may include information about “whether the software package 118 was successfully installed and events 132 associated with the installation.” Dattatri at ¶ [0033]. Dattatri then determines a stability index 142 associated with the software package 118. Id. Dattatri may then add “device data 134” to “training data 148 . . . used to train the machine learning module.” Id. at [0034]. Thus, while Dattatri may teach logging software installation results, Dattatri does not teach “‘calculat[ing] a possibility of a successful firmware update based on update statistics of second information handling apparatuses . . . that have computed a new block within the ledger .. . .” Dattatri fails to teach a stability index that relies on update statistics of information handling apparatuses that have computed a new block within the ledger. In contrast, Dattatri teaches a stability index that relies on “installation logs and other events that occurred within a predetermined period of time (e.g., 15 minutes, 30 minutes, 1 hour, or the like)” and where the information found in the stability index in included in training data for a machine learning module. Id. at [0057], [0060]. Moreover, Ford does not make up the deficiencies of Dattatri. The mere fact that a new block in Ford may include a completion message is not equivalent to using said completion message to “calculate a possibility of a successful firmware update based on update statistics...” Application at Claims 6, 15.

The examiner respectfully disagrees. Among other things, Dattatri teaches calculating a stability index based on update statistics of computers which have previous installed the update (e.g. par. [0033] “create an installation log … determine a stability index 142”). In the context of Ford, information handling apparatuses which have previously installed the update 
The Applicant does not argue the additional claims separately.

Claim 9
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 6-11, 15-17, 21-22, 25 and 27-29, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri).

Claims 1, 10 and 27: Ford discloses a method of data transfer over a communication network from a first information handling apparatus to a plurality of second information handling apparatuses, the method comprising:
generating, by the first information handling apparatus, an initial block (par. [0050] “transactions [grouped] into a prototype block”);
initializing, based on the initial block, a ledger (par. [0050] “That linkage is recorded by storing the unique identifier”);
broadcasting the ledger to the plurality of second information handling apparatuses (par. [0053] “Once a mining node finds a valid nonce value … it then broadcasts the block to the other nodes”)1;
receiving a broadcast comprising a ledger (par. [0053] “broadcasts the block to the other node”);
competing, at an information handling apparatus of the plurality of information handling apparatuses, with other of the plurality of information handling apparatuses for a right 
in response to obtaining, at the information handling apparatus, the right to attempt the firmware update: (par. [0093] “following authenticat[ion]”);
downloading, to the information handling apparatus, the firmware payload and using the firmware payload to update firmware on the information handling apparatus (par. [0093] “obtains (505) the … execution instructions … firmware may be stored in memory … completes (520) the installation and configuration process”);
computing, at the information handling apparatus, a new block for the information handling apparatus based on results of the firmware update (par. [0053] “the new block”);
updating, at the information handling apparatus, the ledger by adding the new block (par. [0053] “The cryptographic checksum identifier of the newly accept[ed] block will be included in the prototype block”, par. [0105] “the completion message may include the results of the executed command”); and
starting, from the information handling apparatus, a competition between the other of the plurality of information handling apparatuses to obtain the right to attempt the firmware update, wherein starting a competition comprises broadcasting the ledger to the plurality of information handling apparatuses (par. [0053] “The network nodes … working on creating the next (prototype) block”).

Ford does not disclose:

downloading and performing the update in response to determining that the likelihood of a successful firmware update is above a threshold;
wherein calculating a likelihood of a successful firmware update with an available firmware payload comprises calculating a possibility of a successful update based on update statistics of information handling apparatuses of the plurality of information handling apparatuses that have previously computed a new block.

Dattatri teaches:
calculating a likelihood of a successful firmware update with an available firmware payload (par. [0035] “the corresponding stability index 142 associated with the software package 118 for the particular configuration”, par. [0005] “events (e.g., an installation log …) associated with installing a software package … determine a stability index associated with the software package”); and
downloading and performing the update in response to determining that the likelihood of a successful firmware update is above a threshold (par. [0035] “determine whether to install the software package 118”, par. [0038] “download and install the software package when the stability index satisfies a user specified threshold”);
wherein calculating a likelihood of a successful firmware update with an available firmware payload comprises calculating a possibility of a successful update based on update statistics of information handling apparatuses of the plurality of 

It would have been obvious at the time of filing to check past update information in the ledger (Dattatri par. [0033] “events 132 associated with the installation”, Ford par. [0094] “indicate whether the instructions were successfully executed”) and make a decision to install the update based on update statistics (Dattatri par. [0035] “determine whether to install the software package 118”) of apparatuses that have previously computed a new block (Ford par. [0093] “following authenticated [sic], … download (515) code … for the configuration”). Those of ordinary skill in the art would have been motivated to do so manage the risk of applying the update (see e.g. Dattatri par. [0038] “avoid installing software updates that may cause their computing devices to become unstable”).

Claims 2 and 11: Ford and Dattatri teach claims 1 and 10, wherein the available firmware payload comprises a firmware payload for the plurality of information handling apparatuses (Ford par. [0099] “obtains (625) the update instructions”, par. [0096] “firmware”, par. [0068] “the message 222 may include … the data itself”).

Claims 7 and 16: Ford and Dattatri teach claims 1 and 10, wherein an initial block within the ledger comprises a first data address via which the firmware payload is downloadable by the 

Claims 8 and 17: Ford and Dattatri teach claims 7 and 16, wherein the new block comprises a second data address which is different from the first data address, the second data address comprising an address of the information handling apparatus of the plurality of information handling apparatuses comprising a copy of the firmware payload (e.g. Ford par. [0068] “a link to the configuration data (or container) may comprise a unique identifier or an address to a program ... in the block chain … a link to an application or container available outside the block chain, or a combination thereof”).

Claims 21, 25 and 28: Ford and Dattatri teach claims 1, 10 and 27 wherein the information handling apparatus obtaining the right to attempt the firmware update comprises the information handling apparatus computing an answer to a problem faster than other of the plurality of second information handling apparatuses (Ford par. [0053] “a mining node finds a valid nonce value”).

Claims 22 and 29: Ford and Dattatri teach claims 1 and 27, further comprising: 
prior to calculating the likelihood of a successful firmware update, checking the ledger to determine if a new firmware payload is available (Ford par. [0098] “a device sends (605) a “request for update” message … checks (610) the blockchain for an update response”); and 


Claim 30: Ford and Dattatri teach the method of claim 9, wherein a failure in updating the firmware in a first group of the plurality of groups halts updating the firmware for other of the plurality of groups, wherein the failure in updating the firmware in the first group comprises determining that a percentage of the plurality of information handling apparatuses with a successful firmware update in the first group is below a group update threshold (e.g. Dattatri par. [0021] “a new software package is to be installed when the stability index is greater than a threshold amount”).

Claim 31: Ford and Dattatri teach the method of claim 1, wherein competing for the right to attempt a firmware update comprises competing for the right to attempt a firmware update in response to determining from the received ledger that the information handling device should attempt the firmware update (par. [0099] “the device checks (610) the block chain for an update response”, par. [0089] “identifies a message or messages directed to it”), and computing the new block for the information handling apparatus based on the results of the firmware update comprises updating a firmware update log with the results of the firmware update and adding configuration information of the information handling apparatus (Dattatri par. [0035] “the corresponding stability index 142 associated with the software package 118 for 

Ford and Dattatri do not explicitly teach determining from the received ledger that the information handling device has not previously obtained the right to attempt the firmware update.

It would have been obvious at the time of filing to determine from the received ledger (see e.g. Ford par. [0105] “the completion message may include the results of the executed command”) that the device has not previously attempted the firmware update. Those of ordinary skill in the art would have been motivated to do so to avoid redundant installation of the package/configuration.

Claim 32: Ford and Dattatri teach the method of claim 21, wherein in response to the information handling apparatus obtaining the right to attempt the firmware update, the information handling device broadcasts the computed answer to the other of the plurality of information handling apparatuses (par. [0053] “Once a mining node finds a valid nonce value ... it then broadcasts the block to the other nodes”) and the other of the plurality of information handling apparatuses determine if the computed answer is correct (par. [0053] “The block will be validated by the other nodes”), wherein, in response to the other of the plurality of information handling apparatuses determining that the computed answer is correct, the other of the plurality of information handling apparatuses stop competing for right to attempt the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri).

Claim 9: Ford discloses the method of claim 1, but does not explicitly disclose wherein the plurality of information handling apparatuses is divided into a plurality of groups and competing for a right to attempt a firmware update, calculating the likelihood of a successful firmware update, downloading the firmware payload, attempting the firmware update, computing the new block, updating the ledger and starting a completion are repeated for one of the plurality of groups before being performed for other ones of the plurality of groups.

Dattatri teaches a plurality of information handling apparatuses is divided into a plurality of groups and transmitting data to one of the plurality of information handling apparatuses are repeated for one of the plurality of groups before being performed for other ones of the plurality of groups (e.g. par. [0037] “initially be deployed to those computing devices that have 

It would have been obvious at the time of filing to divide the plurality of apparatuses into groups and attempt to compute a new block, transmit data to the apparatus and update the ledger (e.g. Ford par. [0053] “Once a mining node finds a valid nonce value … it then broadcasts the block to the other nodes”) to a first group before other groups (Dattatri par. [0037] “initially be deployed to those computing devices that have a particular operating system”). Those of ordinary skill in the art would have been motivated to do so to “select a particular deployment strategy” appropriate for the system (see e.g. Dattatri par. [0037]).

Ford and Dattatri do not teach:
the plurality of information handling apparatuses is divided into a plurality of groups by criticality of workloads; and
updating the ledger and starting a completion are repeated for one of the plurality of groups with a lower criticality of workloads before being performed for other ones of the plurality of groups with a higher criticality of workloads

Mani teaches:
a plurality of information handling apparatuses divided into a plurality of groups by criticality of workload (par. [0030] “group replicas based on their workload”); and


It would have been obvious at the time of filing to group the information handling apparatuses by criticality of workloads (Ford par. [0053] “The network nodes”, Dattatri par. [0037] “select a particular deployment strategy”, Mani par. [0030] “group … based on their workload”) and update the ledger and start a competition for lower criticality workloads before higher criticality workloads (Ford par. [0053] “The network nodes … working on creating the next (prototype) block”, Mani par. [0030] “low workload … updated first … higher workloads … updated later”). Those of ordinary skill in the art would have been motivated to do so to balance the workload (e.g. Mani par. [0065] “with a minimum of disruption to the workloads”).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri) in view of US 2013/0125107 to Bandakka et al. (Bandakka).

Claim 23: Ford and Dattatri teach claim 1, further comprising: 
determining if the firmware update was successful (Ford par. [0094] “indicate whether the instructions were successfully executed”); and 


Ford and Dattatri do not explicitly teach:
in response to determining that the firmware update was not successful, triggering a firmware recovery.

Bandakka teaches:
in response to determining that a firmware update was not successful, triggering a firmware recovery (e.g. par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”).

It would have been obvious at the time of filing to trigger recovery in response to a failed update (Bandakka par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”, Ford par. [0094] “indicate whether the instructions were [not] successfully executed”). Those of ordinary skill in the art would have been motivated to do so in order to “avoid rendering the … device unusable” (Bandakka par. [0025]).

Claim 26: Ford and Dattatri teach claim 10, wherein each of the plurality of second information handling apparatuses, when having a right to attempt the firmware update, is adapted to: 

in response to determining that the new firmware payload is available, calculate the likelihood of the successful firmware update (Dattatri par. [0035] “the corresponding stability index 142”); 
determine if the firmware update was successful (Ford par. [0094] “indicate whether the instructions were successfully executed”); and 
wherein computing the new block comprises adding information to the new block indicative of the unsuccessful firmware update (Ford par. [0094] “indicate whether the instructions were successfully executed”).

Ford and Dattatri do not explicitly teach:
in response to determining that the firmware update was not successful, trigger firmware recovery, 

Bandakka teaches:
in response to determining that a firmware update was not successful, triggering firmware recovery (e.g. par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”).

.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri) in view of US2018/0331973 to Mani et al. (Mani).

Claim 24: Ford and Dattatri teach claim 1, but do not teach prior the firmware update, triggering a virtual machine ("VM") running on the one of the plurality of second information handling devices to temporarily migrate to another information handling device during the firmware update.

Mani teaches prior a firmware update, triggering a virtual machine ("VM") running on the one of a plurality of second information handling devices to temporarily migrate to another information handling device during the firmware update (par. [0049] “updating software/firmware on servers after migrating virtual machines”).

It would have been obvious at the time of filing to migrate a virtual machine before updating the firmware (Mani par. [0049] “updating software/firmware on servers after migrating virtual .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0161062 to Banerjee et al. and US 2014/0201218 to Catalano et al. teach alternate methods of grouping update targets based on criticality of workload.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/            Primary Examiner, Art Unit 2199                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the “generating … initializing [and] broadcasting …” limitation(s) are only recited in claim 10, but are included here for the sake of simplification.